DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 02, 2021 has been entered.
 
Status of the Claims
Amendment filed February 02, 2021 is acknowledged. Claim 8 has been amended. Claims 1-8, 11-13, 16-18, 21-23, 26-28, 31-36, 39-41 and 44-45 are pending. Non-elected Invention and/or Species, Claims 1-7, 13, 16-18, 21-23, 26-28, 31-36, 39-41 and 44-45 have been withdrawn from consideration. 
Action on merits of the elected Invention, Group II and Species 1, claims 8 and 11-12 follows. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “providing a template film having a nanostructured surface, the nanostructured surface protected by a release liner; removing the release liner” (amended claim 8); and “the nanostructured surface of the template film comprises a release coating” (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (KR. Pub. No. 20100000404) in view of FU et al. (US. Pub. No. 20090256287) and TSUTSUMI et al. (US. Pub. No. 2005/0253130) all of record.
With respect to claim 8, LEE teaches a method substantially as claimed including: 

providing a template film (172) having a nanostructured surface, the nanostructured surface protected by a release liner (162); (FIG. 4c);
removing the release liner (162);  
laminating the template film (172) onto the OCL precursor (150) surface such that the OCL precursor (150) at least partially fills the nanostructured surface;  
curing the OCL precursor (150) to forms a nanostructured extraction surface (138); and 
removing the template film (172). (See FIGs. 4c-4e). 

Thus, LEE is shown to teach all the features of the claim with the exception of explicitly disclosing the OCL precursor comprising a nanoparticle filled silsesquioxane and curing the OCL precursor by polymerizing. 
However, FU teaches a method including: 
coating an optical coupling layer (OCL) precursor (320) comprising silsesquioxane on a top surface of a substrate, forming a planarized OCL precursor surface; 
laminating a template film (330) having a nanostructured surface onto the OCL precursor (320) surface such that the OCL precursor at least partially fills the nanostructured surface; 
polymerizing the OCL precursor (320) to form an extraction surface; and
removing the template film (330). (See FIG. 8). 



Further TSUTSUMI teaches a method including coating an optical coupling layer (OCL) precursor (606) comprising a nanoparticle (602) filled silsesquioxane on a top surface of a LED array (102). (See FIG. 8).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to the OCL precursor of LEE, in view of FU, comprising nanoparticle filled silsesquioxane as taught by TSUTSUMI to increase refractive index of the OCL.      

Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.

With respect to claim 11, in view of FU, the nanostructured surface of the template film (330) comprises a release coating. 
With respect to claim 12, in view of FU, there is an adhesion promoting primer between the resin and substrate. Thus, in view of FU, top surface of the OLED display of LEE comprises an adhesion promoting primer.

Response to Arguments
Applicant's arguments filed February 02, 2021 have been fully considered but they are not persuasive.
Applicant argues: The art of record is silent on providing a release liner to protect the nanostructure on the template film.
However, as shown in FIG. 4c, LEE clearly shows a release liner 162 on the surface of the template film 172. Since the release liner 162 is on the nanostructure surface, the nanostructured surface 172 is obviously protected by the release liner 162.
Applicant further argues:
The microlens features depicted in Lee appear to be larger than nanostructure size, although no specific dimension is recited in the text or claims. The microlens shapes on the mold layer appear to be metal and formed from an etching process. Lee does not describe a need to protect the features of the template.

However, this line of argument does not commensurate in scope with the claims, since the claims do not limit the dimension of the “nanostructure surface”, what or how the “mold” being produced.

The rejection of all claims are therefore, maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANH D MAI/            Primary Examiner, Art Unit 2829